Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered October 28, 2011 in a breach of contract action. The order denied the motion of defendant to disqualify counsel for plaintiffs and granted the cross motion of plaintiffs for partial summary judgment dismissing defendant’s breach of contract counterclaim.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Centra, J.P., Peradotto, Carni, Lindley and Sconiers, JJ.